                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

GLORIA ANNETTE SCHULTZ,

                    Plaintiff,
      v.
                                                          Case No. 18-cv-447-wmc
ANDREW M. SAUL,
Commissioner of Social Security

                    Defendant.


                            JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of plaintiff

Gloria Annette Schultz remanding this case for further proceedings under sentence four

of Section 205 of the Social Security Act, 42 U.S.C. § 405(g).




        s/ A. Wiseman, Deputy Clerk                                  9/30/2019
       Peter Oppeneer, Clerk of Court                                   Date
